Citation Nr: 1102812	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for restless leg syndrome 
(RLS).

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for traumatic brain injury 
(TBI).

5.  Entitlement to an evaluation in excess of 30 percent 
disabling for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 
1954, including combat service in the Republic of Korea, and his 
decorations include the Silver Star Medal and Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims folder.

The Board notes that the Veteran filed his initial claim of 
entitlement to service connection for RLS in September 2006.  The 
Veteran's claim was initially adjudicated by the RO in March 2007 
and then subsequently readjudicated in July 2007 following 
receipt of new and material evidence within the year following 
the first rating decision.  The RO was required to consider the 
new and material evidence in connection with the Veteran's 
initial September 2006 application for service connection for RLS 
because it is deemed as having been filed in connection with that 
claim.  38 C.F.R. § 3.156(b) (2010); see also Jennings v. 
Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); Roebuck v. 
Nicholson, 20 Vet. App. 307, 316 (2006).  As such, the Board has 
identified the issue on appeal as stated on the title page.

In a statement dated in June 2010, the Veteran raised the issue 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a medication complications.  As this matter is not 
currently developed or certified for appellate review, it is 
referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for RLS; 
entitlement to service connection for hypertension, to include as 
secondary to service-connected PTSD; entitlement to service 
connection for TBI; and entitlement to an evaluation in excess of 
30 percent disabling for PTSD are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the 
appeal of the issue of entitlement to service connection for 
sleep apnea, the Board received notification from the appellant 
that a withdrawal of the appeal of the issue entitlement to 
service connection for sleep apnea is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal regarding 
the issue of entitlement to service connection for sleep apnea 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  The appellant, in a statement dated in June 2010 and 
at the hearing before the undersigned Veterans Law Judge, 
indicated his desire to withdraw his appeal regarding the issue 
of entitlement to service connection for sleep apnea and, as 
such, there remain no allegations of errors of fact or law for 
appellate consideration regarding that issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal regarding 
the issue of entitlement to service connection for sleep apnea 
and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for 
sleep apnea is dismissed.


REMAND

The Veteran seeks entitlement to service connection for RLS; 
entitlement to service connection for hypertension, to include as 
secondary to service-connected PTSD; entitlement to service 
connection for TBI; and entitlement to an evaluation in excess of 
30 percent for PTSD.

The Veteran has reported that he felt "jumpy" upon his return 
from the Republic of Korea and described a train trip where he 
experienced symptoms of jumpiness.

The Board notes that the Veteran was afforded a VA Compensation 
and Pension (C&P) peripheral nerves examination in December 2006.  
After examination the examiner diagnosed the Veteran with RLS and 
rendered the opinion that the Veteran's disability was not 
related to the Veteran's active service.  However, the examiner 
did not provide any rationale supporting the opinion and the 
examiner did not comment on the Veteran's reported continuity of 
symptomology since service.

In February 2007 the examiner submitted a medical opinion 
regarding the Veteran's RLS.  The examiner again indicated that 
the Veteran had a diagnosis of RLS and that the Veteran's RLS was 
not related to the Veteran's active service.  The examiner stated 
that the rationale for the opinion given was "history, 
examination, literature review."  The examiner again did not 
comment upon the Veteran's reported continuity of symptomology 
since service.

The Board notes that the Court has held that a medical 
examination report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
("[A]medical opinion ... must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions.").  In addition the Board notes that an examination is 
inadequate where the examiner did not comment on the appellant's 
report of in-service injury and instead relied on the absence of 
evidence in the service medical records to provide a negative 
opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As 
the examiner did not provide an adequate reasoned medical 
explanation regarding his opinion rooted in the medical evidence 
of record and did not comment upon the Veteran's reports of 
continuity of symptomology since service, the Board finds the VA 
C&P peripheral nerves examination dated in December 2006 and the 
subsequent medical opinion dated in February 2007 to be 
inadequate.  

The Board notes that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As such, the Board has no discretion and must remand the 
claim.

Regarding the hypertension claim, the Veteran's service treatment 
records do not reveal any complaint, diagnosis, or treatment for 
any heart or vascular disorders, including hypertension.  The 
Veteran's representative reported at the hearing before the 
undersigned Veterans Law Judge that an article and a study 
performed found that PTSD causes heart conditions and 
hypertension.  The Veteran reported at the hearing that he was 
uncertain whether the VA examiner who had examined him regarding 
PTSD had indicated that the Veteran's PTSD aggravated his 
hypertension.  The Veteran reported that he received treatment at 
VA for hypertension.  In a statement dated in May 2008 the 
Veteran indicated that he believed that his condition was related 
to his fear during combat in the Republic of Korea.

The Veteran's post service treatment records reveal that the 
Veteran's blood pressure was frequently checked beginning in 
November 1982.  The Veteran was reported to not be taking any 
medications for his blood pressure in March 1999 and was not 
noted to be diagnosed with hypertension until May 2002.  
Subsequent to May 2002 the Veteran was consistently diagnosed 
with elevated blood pressure and hypertension.

For the TBI claim, the Veteran contends that his exposure to 
combat during the Korean Conflict, including the bombardment of 
Bunker Hill, has led to TBI.  The Veteran's service treatment 
records do not reveal any complaint, diagnosis, or treatment for 
any neurological disorders, including TBI.

In a hearing dated in October 2008 the Veteran reported that he 
was exposed to a barrage of mortar and artillery fire on Bunker 
Hill while serving in the Republic of Korea.  The Veteran 
reported that he had jumpiness since he returned from Korea and 
he indicated that this was a symptom of TBI.  The Veteran 
indicated that he was jarred by the blasts while serving in the 
Republic of Korea and the Veteran's representative reported that 
the Veteran has indicated that he has had the symptoms of TBI 
reported by Dr. S.  The Veteran has submitted articles and a set 
of slides by a Dr. S. regarding TBI.  

In a statement dated in October 2008, the Veteran's physician 
from VA indicated that he reviewed the presentation materials 
submitted by the Veteran from Dr. S.  The physician stated that 
"without knowing the details of your injury, and with access to 
medical records only back to 1996, I cannot know if you suffered 
TBI.  Given that you had no complaints referable to a neurologic 
source (as far as I know) until the last few years, I would doubt 
that the conditions I have seen you for are due to TBI."

A statement of a social worker submitted by the Veteran indicates 
that the Veteran continues to seek treatment for TBI.  

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to the 
onset and/or etiology of his hypertension and/or TBI.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
and/or obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or persistent 
or recurrent symptoms of a disability); (2) evidence establishing 
that he suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified presumptive 
period; (3) an indication the current disability or symptoms may 
be associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

In regard to the Veteran's claim of entitlement to service 
connection for hypertension, to include as secondary to service-
connected PTSD, the Board notes that the Veteran is currently 
diagnosed with hypertension and has testified that a VA study has 
shown an association between hypertension and PTSD.  As such, the 
Board finds that there is an indication that the Veteran's 
hypertension may be aggravated by the Veteran's PTSD and, 
therefore, an examination is necessary to adjudicate the 
Veteran's claim.

In regard to the Veteran's claim of entitlement to service 
connection for TBI, the Board notes that the Veteran has reported 
symptomology consistent with the symptomology of TBI, has 
reported that he has had jumpiness since he returned from the 
Republic of Korea, and has been noted to continue to seek 
treatment for TBI.  As the Veteran has competently and credibly 
reported a continuity of symptoms that may be associated with 
TBI, the Board finds it necessary to remand this claim for the 
Veteran to be afforded a VA medical examination.

The most recent VA examination evaluating the Veteran's PTSD was 
performed in October 2008.  Since that time, in a hearing before 
the undersigned Veterans Law Judge in June 2010, the Veteran and 
the Veteran's spouse reported that the Veteran's PTSD symptoms 
had become more severe since the October 2008 examination.  In 
particular the Veteran reported that his memory had worsened.  As 
such, the Board has no discretion and must remand this matter to 
afford the Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity of 
his PTSD disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since June 2010.  See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Lastly, the Veteran's case was certified on appeal to the Board 
in December 2009.  Subsequently, he submitted articles, 
additional VA treatment records, treatment records from McCall 
Memorial Hospital, and a statement of a social worker directly to 
the Board.  The Board notes that the Veteran submitted statements 
expressing a desire to waive consideration by the Agency of 
Original Jurisdiction (AOJ) in regard to the Veteran's treatment 
at McCall Memorial Hospital, additional VA treatment records, and 
the article entitled Trauma Linked to Coronary Disease.  See 
38 C.F.R. § 20.1304(c).  However, no waiver of AOJ consideration 
has been submitted regarding the statement of the social worker.  
Accordingly, the Board must return this matter for consideration 
of the additional evidence and issuance of a supplemental 
statement of the case.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since June 2010.  Any additional pertinent 
records identified by the Veteran during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the Veteran, 
and associated with the claims file.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination(s) to 
determine the nature, extent, onset and 
etiology of any restless leg syndrome, 
hypertension, and/or TBI found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should comment on the 
Veteran's report regarding the onset and 
continuity of symptomatology, the lay 
statements of record and opine as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that any 
restless leg syndrome, hypertension, and/or 
TBI found to be present is related to or 
had its onset during service.  

If the examiner diagnoses the Veteran with 
hypertension but finds that the Veteran's 
hypertension is not at least as likely as 
not related to the Veteran's active 
service, the examiner should opine as to 
whether it is at least as likely as not 
that the Veteran's hypertension is 
secondary to or permanently aggravated by 
the Veteran's service-connected PTSD.  The 
rationale for all opinions expressed should 
be provided in a legible report.

3.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature, extent and severity of his PTSD.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated tests should be performed.

The examiner should report all pertinent 
findings and estimate the Veteran's Global 
Assessment of Functional (GAF) Scale score.  
The examiner must indicate the impact of 
the Veteran's PTSD on his ability to work.  
The examiner should set forth a complete 
rationale for all findings and conclusions 
in a legible report.

4.  Thereafter, the AMC should readjudicate 
the Veteran's claims. If the benefits 
sought on appeal are not granted in full, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


